Case:18-02012-EJC Doc#:26 Filed:10/29/18 Entered:10/29/18
                                                          18:30:21                                Page:1 of 41
  


                                                   UNITED STATES BANKRUPTCY COURT
                                                    SOUTHERN DISTRICT OF GEORGIA
                                                         BRUNSWICK DIVISION

 In re:                                 )
                                        )                               Chapter 11
 SEA ISLAND COMPANY, et al.,            )
                                        )                               Case No. 10-21034 - EJC
                                        )                               Jointly Administered
            Debtors,                    )
                                        )
                                        )
                                      1
 SEA ISLAND ACQUISITION, LLC, et al., )
                                        )
            Plaintiffs,                 )
                                        )
 v.                                     )                               Adversary Proceeding
                                        )
 ROBERT H. BARNETT, as Trustee of the )                                 Case No. 18-02012 - EJC
 SEA ISLAND COMPANY CREDITORS )
 LIQUIDATION TRUST,                     )
                                        )
            Defendant.                  )

                                  LIQUIDATION TRUSTEE’S RESPONSE IN OPPOSITION
                                   TO THE MOTION FOR PRELIMINARY INJUNCTION

               Robert H. Barnett as the Liquidation Trustee (the “Liquidation Trustee”) under the Sea

 Island Company Creditors Liquidation Trust (the “Liquidation Trust”) files the Liquidation

 Trustee’s Response in Opposition to the Motion for Preliminary Injunction [Adv. Docket No. 7]

 (the “Motion”) and respectfully shows the Court the following:

                                                                INTRODUCTION
               On December 15, 2015, this Court ordered that:

               [U]nless the Liquidation Trustee consents in writing, SIA and its affiliates are
               hereby barred from (i) assigning, transferring, or conveying SIA's Asserted
               Contested Matter Rights (as that term is defined in the Settlement Agreement) to
               any entity (as that term is defined in the Bankruptcy Code). (ii) contesting or
                                                             
 1
  The plaintiffs in this adversary proceeding are: Sea Island Acquisition, LLC (“SIA”), Sewers and
 Wells, LLC, Maintenance Facility, LLC, Laundry Services, LLC, Rainbow Hammock, LLC, SIA
 Propco I, LLC, SI Tract V, LLC, SI Parcel OCG, LLC, and SSI Parcel OS, LLC.



  
Case:18-02012-EJC Doc#:26 Filed:10/29/18 Entered:10/29/18 18:30:21                       Page:2 of 41
                                                     


          opposing in any way the relief the Liquidation Trustee seeks or positions lie asserts
          in the Contested Matter and (iii) contesting or opposing in any way the relief the
          Liquidation Trustee seeks or positions he asserts in any case, proceeding, or
          otherwise regardless of whether such contest or opposition occurs in or out of court
          with respect to SIA's Asserted Contested Matter Rights; and it is

 [Doc. No. 1450, p. 2] (the “SIA Consent Injunction”) (emphasis added). Nearly three years after

 entry of the SIA Consent Injunction, more than three years after SIA and the Liquidation Trustee

 reached the underlying settlement and the Court initially approved the settlement agreement [Doc.

 No. 1411], almost a year since SIA has been on notice—by virtue of the Liquidation Trustee’s

 motion to approve his decision to extend the duration of the trust—that he asserts that the SIA

 Consent Order grants expansive injunctive relief [Doc. No. 1742], and more than four-and-a-half

 months after the Liquidation Trustee approached Plaintiffs about the SIA’s Asserted Contested

 Matter Rights including all Purchased Assets under the Asset Purchase Agreement, Plaintiffs now

 seek an injunction from enforcement of the plain terms of the Court’s order and underlying

 settlement agreement.

          As shown herein, Plaintiffs—in their thinly-veiled attempt to circumvent the fact that they

 failed to timely object to, appeal, or seek relief pursuant to Fed. R. Civ. P. 60(b) from the SIA

 Consent Injunction—have wholly failed to demonstrate that they are entitled to a preliminary

 injunction. Plaintiffs, who are sophisticated entities that performed thousands of hours of diligence

 related to the underlying bankruptcy sale and settled in order to avoid protracted and expensive

 litigation, years later, claim that “[n]o reasonable owner of a business” would enter into such a

 settlement agreement. Motion, p. 30. Plaintiffs’ labored (and incorrect) construction of the plain

 terms of the settlement agreement and the SIA Consent Injunction do not support any likelihood

 of success on the merits of their claims, let alone the substantial likelihood required to justify a

 preliminary injunction. Likewise, Plaintiffs fail to carry their burden to show actual, imminent,




                                                   2
  
 4819-5193-0745, v. 1 
Case:18-02012-EJC Doc#:26 Filed:10/29/18 Entered:10/29/18 18:30:21                            Page:3 of 41
                                                                 


 irreparable harm arising from Liquidation Trustee asserting his position with respect to SIA's

 Asserted Contested Matter Rights. Plaintiffs have also failed to demonstrate that the purported

 threat to them outweighs the harm to the Liquidation Trustee and Liquidation Trust. Moreover, as

 shown below, based upon the circumstances presented in this case, the preliminary injunction

 sought by Plaintiffs would contravene public policy.

                                             FACTUAL & PROCEDURAL BACKGROUND

 A.            The Bankruptcy and the Asset Purchase Agreement

               Sea Island Company and its affiliates (collectively, the “Debtors”) filed voluntary petitions

 for relief under chapter 11 of the Bankruptcy Code. Sea Island Acquisition, LLC (“SIA”)2was

 formed by Oaktree Capital Management L.P. (“Oaktree”) and Avenue Capital Group (“Avenue

 Capital”)for the purpose of purchasing substantially all of the assets of the Debtors in the

 Bankruptcy. See Doc. No. 154-13 at ¶ 1.

               SIA is a self-described “sophisticated and well-informed investor.” See Doc. No. 154 at ¶

 22. Before entering into the Asset Purchase Agreement, SIA acknowledges that it “thoroughly

 vetted” the “Debtors’ assets and liabilities.” See. Doc. No. 154 at ¶ 12. “In the months leading up

 to the execution” of the Asset Purchase Agreement, SIA “engaged in extensive due diligence

 involving many thousands of hours on the part of [SIA] and its advisors.” See Doc. No. 154 at ¶

 12.SIA retained Debevoise & Plimpton LLP (“Debevoise”) a leading international law firm


                                                             
 2
   SIA was formerly Sea Island Acquisition, LP, and this is how it refers to itself in the Motion to
 Clarify (defined below).
 3
   As set forth in more detail below, citations to Doc. No. 154 are to a memorandum SIA filed in
 support of the debtors’ request to approve a break-up fee for SIA as the stalking horse purchaser
 in the amount of $5,925,000.00. Citations to Doc. No. 154-1 are to a supporting declaration signed
 under penalty of perjury by Phillip Hoffman, who was then a Managing Director of Oaktree Capital
 Management L.P., one of the entities that formed SIA. As reflected in the declaration, Mr.
 Hoffman is authorized to submit the declaration on SIA’s behalf. See Doc. No. 154-1.


                                                                3
  
 4819-5193-0745, v. 1 
Case:18-02012-EJC Doc#:26 Filed:10/29/18 Entered:10/29/18 18:30:21                      Page:4 of 41
                                                                 


 headquartered in New York City4 in connection with its purchase of substantially all of the

 Debtors’ assets.

 SIA engaged Debevoise to “advise it in connection with the sale process and to coordinate the

 review over 1,250 documents in the electronic data room. Given the scope of these documents,

 Debevoise attorneys with expertise in various disciplines including real estate, employee benefits,

 environmental, intellectual property and tax participated in this review. These specialists, along

 with members of [SIA’s] internal business team, also spent substantial time with the Company’s

 management and advisors discussing issues and following up on questions raised as part of the

 review.” See Doc. No. 154-1 at ¶ 18.

               In addition to Debevoise, SIA retained the law firm of Hunter Maclean Exley & Dunn PC

 (“Hunter Maclean”) to serve as real estate counsel5 and co-counsel in the bankruptcy cases.6 As

 “one example of the tremendous time and resources involved in the diligence process,” Hunter

 Maclean—“leading up to the execution of the Sale Agreement”—among other things, “review[ed]

 …thousands of pages of complex title and survey documents for over 50 individual

 properties;…reviewed…multiple title commitments (over 200 pages in length) and

 endorsements;…reviewed…extensive condominium declarations and filings.” See Doc. No. 154-

 1 at ¶ 20.

               On August 4, 2010, SIA and the Debtors “entered into” the Asset Purchase Agreement

 [Doc. No. 24-1] (the “Sale Agreement”). See Doc. No. 154-1 at ¶ 15. But “[e]ven after executing

 the Sale Agreement, [SIA] continue[d] to conduct substantial due diligence… [SIA]’s local real


                                                             
 4
   Click here https://www.debevoise.com/aboutus/overview for the “About Us” page on
 Debevoise’s website. Click here https://www.debevoise.com/aboutus/recognitions for the
 “Recognition” page on Debevoise’s website.
 5
   See Doc. No. 154-1 at ¶ 18.
 6
   See Doc. No. 7.


                                                                4
  
 4819-5193-0745, v. 1 
Case:18-02012-EJC Doc#:26 Filed:10/29/18 Entered:10/29/18 18:30:21                       Page:5 of 41
                                                    


 estate counsel…work[ed] toward finalizing the title commitment and endorsement, preparing

 surveys, coordinating containment letters and zoning letters, and preparing for the transfer of

 alcohol licenses and other permits.” See Doc. No. 154-1 at ¶ 24.

          On August 10, 2010, Debtors filed voluntary petitions for relief under chapter 11 of the

 Bankruptcy Code. Shortly thereafter, Debtors filed the sales procedures motion [Doc. No. 24] (the

 “Sales Procedures Motion”) in which the Debtors requested, among other things, that the Court

 approve a break-up fee for SIA as the stalking horse purchaser in the amount of $5,925,000.00.

 See Sales Procedures Motion at ¶¶ 32-38. In the memorandum SIA filed in support of the Debtors’

 request for the Court to approve the $5,925,000.00 break-up fee, SIA states the following: “[O]ther

 bidders will be more encouraged to participate in the Debtors’ auction knowing that the Debtors’

 assets and liabilities have been so thoroughly vetted by a sophisticated and well-informed

 investor.” See Doc. No. 154. SIA Break-up Fee Memorandum ¶ 22.

          “[T]he Debtors conducted an auction on October 11, 2010 (the ‘Auction’), at which the

 Debtors solicited the highest and best bid for the sale of substantially all of the Debtors’ assets.”

 See Plan Supplement [Doc. No. 294] at ¶ 1. “At the Auction, [SIA] . . . and Sea Island Holdings,

 LLC, a limited liability company formed by the Anschutz Corporation and Starwood Capital

 Group, each submitted multiple bids for the Debtors’ assets.” See Plan Supplement at ¶ 1.“After

 multiple rounds of bidding by each group, the two groups reached an agreement to jointly purchase

 the Company’s assets (the ‘Joint Bid’) and the Debtors, in consultation with the Secured Lenders

 and the Committee, determined that the Joint Bid was the highest and best bid for the sale of

 substantially all of the Debtors’ assets.” See Plan Supplement [Doc. No. 294] at ¶ 1.

          Accordingly, as of October 19, 2010, the Debtors and SIA entered into the Asset Purchase

 Agreement by and among Sea Island Acquisition LP, Sea Island Company, Sea Island Coastal




                                                  5
  
 4819-5193-0745, v. 1 
Case:18-02012-EJC Doc#:26 Filed:10/29/18 Entered:10/29/18 18:30:21                                          Page:6 of 41
                                                                    


 Properties LLC, Sea Island Resort Residences, LLC, First Sea Island, LLC, Sea Island Apparel,

 LLC and Sea Island Services, Inc. [Doc. No. 293] (the “Asset Purchase Agreement”).



 B.            After the Asset Purchase Agreement SIA Files its Motion to Clarify Asserting “All
               Interests and Property of the Debtors.”

               On March 18, 2014,7 SIA filed the Motion to Clarify Provisions Relating to

 Implementation of the Confirmed Plan [Doc. No. 1102] (the “Motion to Clarify”). Through the

 proposed order, 8 SIA requests a declaratory judgment that it bought “all interests and property of

 Debtors.”9 See Doc. No. 1102 *32 of 35 (emphasis added). Indeed, at the April 10, 2014 status

 conference hearing, the Court had no trouble concluding that SIA was requesting a ruling that it

 bought all of the Debtors’ property that had “anything to do with” real property. See Status Hearing

 April 10, 2014, *9:17-18.10



                                                             
 7
    This was one day after the deed to secure debt was filed for the refinancing with Metropolitan
 Life Insurance Company. See Glynn County Superior Court Clerk’s Office, Book 3284 Page
 496.
 8
    In the Motion to Clarify, SIA requests, among other things, the Court to enter the proposed order
 attached as Exhibit “Three.” See Doc. No. 1102 at 5 of 35; see also Fed. Bankr. P. 9013 (“The
 motion . . . shall set forth the relief or order sought.”)
 9
    In the Motion to Clarify, SIA requests that the Court enter a proposed order including, among
 other things, the following declaratory judgment: “FURTHER ORDERED, that all interests and
 property of Debtors not identified as an Excluded Asset, as provided above, were sold to Sea
 Island Acquisition, LLC under the Asset Purchase Agreement.” See Doc. No. 1102 *32 of 35
 (emphasis added).
 10
     Specifically, the Court said the following:

                              I understand that reading this they want some sort of broad order
                              that says if it has anything to do with real estate it got sold, and I
                              don't think you are going to get that from me on this one. If a
                              problem comes up like this where you need that resolution on a case
                              by case basis then I think you are going to have to come back and
                              ask for that clarification because somehow I got that from this. You
                              want this determination from me somehow a broad-sweeping order
                              that takes all of this interest/any potential interest like this out of the


                                                                  6
  
 4819-5193-0745, v. 1 
Case:18-02012-EJC Doc#:26 Filed:10/29/18 Entered:10/29/18 18:30:21                                  Page:7 of 41
                                                                 


               Still concerned with the scope of relief SIA sought in the Motion to Clarify, the Liquidation

 Trustee subsequently requested that SIA admit that it is “not seeking a ruling from the Court in the

 Motion to Clarify as to any real estate interests other than those specifically set forth in the Motion

 to Clarify.”11SIA responded on June 30, 2014—over two months after the judge’s statements at

 status conference —SIA denies the request to admit and states that it “seeks a ruling from the Court

 that all assets of the Debtors not expressly excluded by the Asset Purchase Agreement were sold

 to SIA and should be transferred to SIA.”12


 C.            The Liquidation Trustee and SIA Entered Into a Settlement Agreement.

               SIA and the Liquidation Trustee entered into a settlement agreement as of August 19, 2015

 [Doc. No. 1409] (the “Settlement Agreement”). James B. Gilbert, Jr. (“Gilbert”) —who is now of

 counsel at the law firm of Gilbert, Harrell, Summerford & Martin P.C. (“Gilbert Harrell”)—

 executed the agreement on behalf of SIA as its general counsel. See SIA Settlement Agreement

 *17.

               At the heart of the Settlement Agreement is the defined term “SIA’s Asserted Contested

 Matter Rights.” It is defined in paragraph one of the Settlement Agreement:

                        1.      Agreement Not to Contest. SIA on its behalf and behalf of
               all of its affiliates hereby covenants and agrees that it will not contest or
               oppose directly or indirectly in any way the relief the Liquidation Trustee


                                                             
                              hands of the liquidating trustee and I don't think I am going to be
                              prepared to do that.

 Status Hearing April 10, 2014, *9:15-25.
 11
     See SIA’s Amended Responses to Requests for Admission Propounded by Robert H. Barnett,
 Liquidation Trustee Under the Sea Island Liquidation Trust, Response No. 15.
 12
     See SIA’s Amended Responses to Requests for Admission Propounded by Robert H. Barnett,
 Liquidation Trustee Under the Sea Island Liquidation Trust, Response No. 15 (emphasis added).
  


                                                                7
  
 4819-5193-0745, v. 1 
Case:18-02012-EJC Doc#:26 Filed:10/29/18 Entered:10/29/18 18:30:21                                 Page:8 of 41
                                                                 


               seeks in the Contested Matter13 or in any case, proceeding, or otherwise
               regardless of whether such contest or opposition occurs in or out of court
               with respect to all rights SIA asserts in the Motion to Clarify or otherwise
               in the Contested Matter including, but not limited to, the Reserved
               Interests (as that term is defined on page three of the Motion to Clarify) (all
               such rights shall be collectively referred to as the "SIA's Asserted
               Contested Matter Rights");

 Settlement Agreement ¶ 1 (emphasis added).

               As set forth in the Liquidation Trustee’s motion to approve the Settlement Agreement,

 “SIA insisted on a carve out14 for [Kings Point Property Owners Association, Inc.] with respect to

 the Common Areas (as that term is defined in the Settlement Agreement).” See Doc. No. 1409,

 n.2. As a result, immediately following the quotation above, the Settlement Agreement states the

 following:

                              [F]or the avoidance of doubt, SIA’s Asserted Contested Matter
                              Rights shall not include the Common Areas (as that term is defined
                              in the Settlement Agreement), and nothing in the Agreement shall
                              prejudice the rights of [Kings Point Property Owners Association,
                              Inc.] or the Liquidation Trustee with respect to the Common Areas.

 Settlement Agreement ¶ 1. In the Settlement Agreement, SIA “on its behalf and on behalf of all

 of its affiliates hereby covenants and agrees that it will not assign, transfer, or convey the SIA’s

 Asserted Contested Matter Rights to any entity (as that term is defined in the Bankruptcy Code).”15

 See id. SIA also “represents and warrants that it has not transferred or assigned SIA’s Asserted

 Contested Matter Rights in any way whatsoever, “[e]ach Party acknowledges that the other Party


                                                             
 13
    The “Contested Matter” is broadly defined in a recital on page 2 of the Settlement Agreement.
 See Settlement Agreement *2 (“The contested matter initiated by the Motion to Clarify along
 with the Liquidation Trustee's Preliminary Response, the Kings Point POA Preliminary
 Response, and the pleadings involving standing that resulted in the Standing Order shall be
 referred to collectively as the ‘Contested Matter.’”) (emphasis added).
 14
    A “carve out” is an “explicit exception to a broad rule.” See BLACK’S LAW DICTIONARY 243
 (10th Ed. 2014).
 15
     The Bankruptcy Code has a very broad and all-inclusive definition of the word “entity.” See
 11 U.S.C. § 101(15).


                                                                8
  
 4819-5193-0745, v. 1 
Case:18-02012-EJC Doc#:26 Filed:10/29/18 Entered:10/29/18 18:30:21                                  Page:9 of 41
                                                                 


 is justifiably relying to its detriment on the representations and warranties of the other Party.” See

 id. ¶ 6 (emphasis added).

               The Settlement Agreement expressly provides that it is “subject to the entry of an order by

 the Bankruptcy Court approving” such agreement. See Settlement Agreement ¶ 8. The agreement

 further provides that such order “shall, among other things, do the following: (i) approve the

 Settlement Agreement; and (ii) declare that SIA has not transferred, assigned or encumbered SIA’s

 Contested Matter Rights (which specifically excludes the Common Areas as described in

 Paragraph 1 above) in any way whatsoever.” See id. With respect to such order, SIA further

 “covenants and agrees to support, and shall not in any way contest or oppose, the Liquidation

 Trustee requesting the entry of” such order. See id.

 D.            SIA Objects and Then Consents to the Injunction.

               On October 16, 2015, the Liquidation Trustee filed a motion [Doc. No. 1409] (the “SIA

 9019 Motion”) requesting that the Court approve the Settlement Agreement and grant certain other

 relief in a proposed order.16 On October 19, 2015, the Court entered the proposed order “subject

 to a party in interest filing a written objection with the Court.” See In re Sea Island Co., Doc. No.

 1411, *1 (Bankr. S.D. Ga. Oct. 19, 2015) (the “Negative Notice 9019 Order”).

               The Negative Notice 9019 Order granted the following relief:

                      “Approve[d] and authorize[d]” the Settlement Agreement “in all respects;”

                      “[T]he Settlement Agreement is adopted and incorporated in its entirety” into the
                       Negative Notice 9019 Order “by reference;”

                      Enjoined “SIA and its affiliates . . . from (i) assigning, transferring, or conveying SIA’s
                       Asserted Contested Matter Rights to any entity (as that term is defined in the
                       Bankruptcy Code), (ii) contesting or opposing in any way the relief the Liquidation
                                                             
 16
  The proposed order is attached as Exhibit “B” to the SIA 9019 Motion and can be found at Doc.
 No. 1409 at 19 of 21 through 21 of 21.



                                                                9
  
 4819-5193-0745, v. 1 
Case:18-02012-EJC Doc#:26 Filed:10/29/18 Entered:10/29/18 18:30:21                              Page:10 of 41
                                                                  


                       Trustee seeks or positions he asserts in the Contested Matter, and (iii) contesting or
                       opposing in any way the relief the Liquidation Trustee seeks or positions he asserts in
                       any case, proceeding, or otherwise regardless of whether such contest or opposition
                       occurs in or out of court with respect to SIA’s Asserted Contested Matter Rights;” and

                      Made a declaratory judgment that “neither SIA nor its affiliates have assigned,
                       transferred, conveyed, or encumbered SIA’s Asserted Contested Matter Rights in any
                       way…”

 Negative Notice 9019 Order ** 1 & 2.

               SIA filed an objection [Doc. No. 1417] (the “SIA 9019 Objection”) for the stated reason

 that the declaratory judgment in the Negative Notice 9019 Order—that “neither SIA nor its

 affiliates have assigned, conveyed, or encumbered SIA’s Asserted Contested Matter Rights in any

 way”17—might run afoul of the “quitclaim deed” from SIA to Kings Point POA. See SIA 9019

 Objection ¶ 618 (emphasis added). SIA argued that—while the Settlement Agreement “specifically

 excludes the Common Areas of the Kings Point Subdivision from the Asserted Contested Matter

 Rights addressed in the Settlement Agreement”—the Negative Notice 9019 Order “does not

 specifically recognize such exclusion and could, therefore, result in conflict or ambiguity.” See

 SIA 9019 Objection ¶ 6.

               SIA’s stated reason for the objection ignores the fact that—pursuant to the express terms

 of the Negative Notice 9019 Order—the “Settlement Agreement is adopted and incorporated in its

 entirety” into such order “by reference.” See Negative Notice 9019 Order *2. So the definition

 of SIA’s Asserted Contested Matter Rights (along with the carve out for the Common Areas)

 would have been “incorporated in [its] entirety” into the order mooting the stated reason for the

 objection. Instead of proposing a “carve out” for the Common Areas in the order, SIA proposes


                                                             
 17
   See Negative Notice 9019 Order *2.
 18
   Kings Point POA and Bank of the Ozarks also filed objections. See Doc. Nos. 1419 & 1418.
 Such objections along with the SIA 9019 Objection shall be collectively referred to as the
 “Objections.”


                                                                10
  
 4819-5193-0745, v. 1 
Case:18-02012-EJC Doc#:26 Filed:10/29/18 Entered:10/29/18 18:30:21                       Page:11 of 41
                                                                  


 that the “Order should be amended to simply accept and approve the Settlement Agreement”19

 even though such proposal was in violation of the Settlement Agreement because SIA agreed that

 the injunction would contain a declaratory judgment.20

               After a fair amount of negotiations, SIA consented to the entry of the proposed consent

 order. The Court subsequently entered the order, which contains, among other things, the

 injunction that gives rise to this dispute [Doc. No. 1450] (the “SIA Consent Injunction”).

                                              ARGUMENT & CITATION TO AUTHORITY

 A.            Requirements for a Preliminary Injunction.

               “A preliminary injunction is an extraordinary remedy never awarded as of right. In each

 case, courts must balance the competing claims of injury and must consider the effect on each

 party of the granting or withholding of the requested relief. In exercising their sound discretion,

 courts of equity should pay particular regard for the public consequences in employing the

 extraordinary remedy of injunction.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008)

 (internal quotations and citations omitted); see also Yakus v. United States, 321 U.S. 414, 440, 64

 S.Ct. 660, 674, 88 L.Ed. 834 (1944) (“The award of an interlocutory injunction by courts of equity

 has never been regarded as strictly a matter of right, even though irreparable injury may otherwise

 result to the plaintiff.”). “Courts are obligated to be highly circumspect throughout this process to

 ensure that injunctive relief ‘is drafted in light of what the court believes will be the future course

 of events, so that its order is not used to serve injustice.’” Musselman v. Blue Cross & Blue Shield

 of Alabama, 684 F. App'x 824, 831 (11th Cir. 2017) (quoting Salazar v. Buono, 559 U.S. 700,

                                                             
 19
   See SIA 9019 Objection ¶ 7.
 20
   See SIA Settlement Agreement ¶ 8 (SIA “covenanted and agreed to support, and shall not in any
 way contest or oppose, the Liquidation Trustee requesting the entry of an order by the Bankruptcy
 Court” that “declared that SIA has not transferred, assigned or encumbered SIA’s Contested Matter
 Rights (which specifically excludes the Common Areas as described in Paragraph 1 above) in any
 way whatsoever.”)


                                                                11
  
 4819-5193-0745, v. 1 
Case:18-02012-EJC Doc#:26 Filed:10/29/18 Entered:10/29/18 18:30:21                         Page:12 of 41
                                                      


 714–15. (2010)) (emphasis added).

          Moreover, “[i]n this Circuit, preliminary injunction is an extraordinary and drastic remedy

 not to be granted unless the movant clearly established the burden of persuasion as to each of the

 four prerequisites.” Siegel v. LePore, 234 F.3d 1163, 1176 (11th Cir. 2000) (internal quotations

 and citations omitted); Bloedorn v. Grube, 631 F.3d 1218, 1229 (11th Cir. 2011) (“We begin our

 analysis with the unremarkable observation that a preliminary injunction in advance of trial is an

 extraordinary remedy.”); Suntrust Bank v. Houghton Mifflin Co., 252 F.3d 1165, 1166 (11th Cir.

 2001); Cuban Am. Bar Ass'n, Inc. v. Christopher, 43 F.3d 1412, 1424 (11th Cir. 1995). The burden

 of persuasion in all of the four requirements is at all times upon the plaintiff.             See, e.g.,

 Northeastern Fla. Chapter of Ass'n of Gen. Contractors of Am. v. City of Jacksonville, Fla., 896

 F.2d 1283, 1285 (11th Cir. 1990) (hereinafter “Jacksonville”); United States v. Jefferson County,

 720 F.2d 1511, 1519 (11th Cir. 1983).

          The four prerequisites for a preliminary injunction are the following: (1) that there is a

 substantial likelihood plaintiff will prevail on the merits; (2) that there is a substantial threat

 plaintiff will suffer irreparable injury if the injunction is not granted; (3) that the threatened injury

 to the plaintiff outweighs the threatened harm the injunction may do to the defendant; and (4) that

 granting the preliminary injunction will not disserve the public interest. See Suntrust Bank, 252

 F.3d at 1166. As shown herein, Plaintiffs have not made—and cannot make—such a showing.

 B.       Plaintiffs Have Failed To Demonstrate Substantial Likelihood Of Success On The
          Merits.

          “[T]he fixed principle in the preliminary injunction context is that the proponent of such

 an injunction must always make the prima facie showing of substantial likelihood of success on

 the merits.” CBS Broad., Inc. v. EchoStar Commc'ns Corp., 265 F.3d 1193, 1202 (11th Cir. 2001);

 TracFone Wireless, Inc. v. Clear Choice Connections, Inc., 102 F. Supp. 3d 1321, 1325 (S.D. Fla.


                                                    12
  
 4819-5193-0745, v. 1 
Case:18-02012-EJC Doc#:26 Filed:10/29/18 Entered:10/29/18 18:30:21                             Page:13 of 41
                                                                  


 2015) (“To establish a substantial likelihood of success on the merits, a plaintiff must demonstrate

 a likelihood of success at trial as to both its prima facie case and the affirmative defenses asserted

 by the defendant.”). “If there is only slight evidence that plaintiff will be injured in the absence of

 interlocutory relief, the showing that he is likely to prevail on the merits is particularly important.”

 Canal Auth. of State of Fla. v. Callaway, 489 F.2d 567, 576 (5th Cir. 1974).

               As a threshold matter, in their lengthy Motion, Plaintiffs wholly fail to identify which cause

 of action entitles them to the remedy of injunctive relief in the first place. See, e.g., Fastway

 Moving & Storage, Inc. v. Ugarte, No. 13-60832-CIV, 2013 WL 3927687, at *3 (S.D. Fla. July

 29, 2013) (holding that Plaintiff failed to demonstrate substantial likelihood of success on the

 merits where “Plaintiff fail[ed] to identify the cause of action upon which he is likely to

 succeed”).21 Strategic Decisions, LLC v. Martin Luther King, Jr. Ctr. for Nonviolent Soc. Change,

 Inc., No. 1:13-CV-2510-WSD, 2015 WL 2091714, at *4 (N.D. Ga. May 5, 2015). (Rule 7(b)(1)

 of the Federal Rules of Civil Procedures further “requires motions to ‘state with particularlity the

 grounds for seeking’ relief.”). For this failure alone, Plaintiffs’ motion is insufficient. See Dial

 HD, Inc. v. Clearone Commc’ns, Inc., No. CV 109-100, 2010 WL 3732115, at *7 (S.D. Ga. Sept.

 7, 2010) (“Judges are not like pigs, hunting for truffles buried in briefs.”); In re Sentinel Mgmt.

 Grp., Inc., 398 B.R. 281, 310 (Bankr. N.D. Ill. 2008) (Courts have indicated that they do “not have

 a duty to research and construct legal arguments available to a party.”)

               As shown herein, Plaintiffs have failed to even allege a prima facie case and cannot



                                                             
 21
    See also United Prescription Servs., Inc. v. Gonzales, No. 8:06CV1977 T30MAP, 2006 WL
 3804728, at *3 (M.D. Fla. Dec. 22, 2006), report and recommendation adopted, No. 8:06-CV-
 1977-T30MAP, 2007 WL 128845 (M.D. Fla. Jan. 12, 2007) (“At the outset, the plaintiff must rest
 its demand for such an extraordinary remedy upon a viable cause of action. Namely, for a
 traditional injunction to be even theoretically available, a plaintiff must be able to articulate a basis
 for relief that would withstand scrutiny under Fed.R.Civ.P. 12(b)(6) (failure to state a claim).”)


                                                                13
  
 4819-5193-0745, v. 1 
Case:18-02012-EJC Doc#:26 Filed:10/29/18 Entered:10/29/18 18:30:21                        Page:14 of 41
                                                      


 demonstrate substantial likelihood of success on the merits of their claims.

          1.        Plaintiffs’ Request that the Court Rewrite the Terms of the SIA Consent
                    Injunction Is Improper.

          The basis for the Plaintiffs claims relate to the plain terms of the Settlement Agreement

 and SIA Consent Injunction involves contract interpretation. Plaintiffs ignore Georgia law that

 requires courts to enforce plain and unambiguous language in contracts and consent injunctions

 and instead asks the Court to rewrite the Settlement Agreement and the SIA Consent Injunction.

          a.        Rules of Construction

          The parties agree that courts interpret consent orders and consent decrees like contracts.

 See Doc. No. 7, *23. FTC v. Leshin, 618 F.3d 1221, 1231 (11th Cir. 2010) (“[T]he rules we use

 to interpret a consent decree are the same ones we use to interpret a contract—since a consent

 decree is a form of contract.”). Under Georgia law, contract terms are construed according to their

 “usual and common signification.” See O.C.G.A. § 13-2-2(4). “Dictionaries supply the plain,

 ordinary and popular sense,” Henderson v. Henderson, 152 Ga. App. 846, 847, 264 S.E.2d 299

 (1979), and courts frequently turn to BLACK’S LAW DICTIONARY. See Dodds v. Dabbs, Hickman,

 Hill & Cannon, LLP, 324 Ga. App. 337, 346, 750 S.E.2d 410, 418–19 (2013) (looking to BLACK’S

 for the plain and ordinary meaning of a contract term).

          b.        The Plain Language of the SIA Consent Injunction

          The SIA Consent Injunction provides the following:

                    FURTHER ORDERED that, unless the Liquidation Trustee
                    consents in writing, SIA and its affiliates are hereby barred from
                    (i) assigning, transferring, or conveying SIA's Asserted Contested
                    Matter Rights (as that term is defined in the Settlement
                    Agreement) to any entity (as that term is defined in the Bankruptcy
                    Code), (ii) contesting or opposing in any way the relief the
                    Liquidation Trustee seeks or positions he asserts in the Contested
                    Matter, and (iii) contesting or opposing in any way the relief the
                    Liquidation Trustee seeks or positions he asserts in any case,



                                                    14
  
 4819-5193-0745, v. 1 
Case:18-02012-EJC Doc#:26 Filed:10/29/18 Entered:10/29/18 18:30:21                                    Page:15 of 41
                                                                   


                              proceeding, or otherwise regardless of whether such contest or
                              opposition occurs in or out of court with respect to SIA's Asserted
                              Contested Matter Rights.

 SIA Consent Injunction *2 (Emphasis added).

               The meaning of the bold and italicized text above is plain and unambiguous:

               “SIA and its affiliates”— the SIA Consent Injunction expressly enjoins not only Sea Island

 Acquisition LLC22 but also its “affiliates.”                   Under Georgia law, the word “affiliate” means “a

 person that directly, or indirectly through one or more intermediaries, controls or is controlled by

 or is under common control with a specified person.” See O.C.G.A. § 14-2-1110(1). Accordingly,

 the SIA Consent Injunction should be construed based on such definition. See Hubbard/Downing,

 Inc. v. Kevin Heath Enters., Case No. 1:10-cv-1131-WSD, 2013 WL 12239523, **5-6 (N.D. Ga.

 May 30, 2013) (applying the definition of “affiliate” from O.C.G.A. § 14-2-1110(1) to the

 undefined term “affiliate” in an injunction).

               “SIA’s Asserted Contested Matter Rights (as that term is defined in the Settlement

 Agreement)” — The SIA Consent Injunction incorporates by reference the definition of SIA’s

 Asserted Contested Matter Rights from the Settlement Agreement [Doc. No. 1409] See SIA

 Consent Injunction *2. SIA’s Asserted Contested Matter Rights is defined in the first paragraph

 of the Settlement Agreement, which states the following:

                              1.      Agreement Not to Contest. SIA on its behalf and behalf
                              of all of its affiliates hereby covenants and agrees that it will not
                              contest or oppose directly or indirectly in any way the relief the
                              Liquidation Trustee seeks in the Contested Matter1 or in any case,
                              proceeding, or otherwise regardless of whether such contest or
                              opposition occurs in or out of court with respect to all rights SIA
                              asserts in the Motion to Clarify or otherwise in the Contested
                              Matter including, but not limited to, the Reserved Interests (as
                              that term is defined on page three of the Motion to Clarify) (all

                                                             
 22
    “SIA” is defined in the SIA Consent Injunction as Sea Island Acquisition LLC. See SIA
 Consent Injunction *1.


                                                                 15
  
 4819-5193-0745, v. 1 
Case:18-02012-EJC Doc#:26 Filed:10/29/18 Entered:10/29/18 18:30:21                                   Page:16 of 41
                                                                  


                              such rights shall be collectively referred to as the "SIA's Asserted
                              Contested Matter Rights"); for the avoidance of doubt, SIA’s
                              Asserted Contested Matter Rights shall not include the Common
                              Areas (as that term is defined in the Settlement Agreement), and
                              nothing in the Agreement shall prejudice the rights of Kings Point
                              POA or the Liquidation Trustee with respect to the Common
                              Areas.

 Settlement Agreement ¶ 1 (emphasis added). So in relevant part, SIA’s Asserted Contested Matter

 Rights means “all rights SIA asserts in the Motion to Clarify23 or otherwise in the Contested

 Matter.”24 See id. (emphasis added). In terms of the phrase “all rights,” the word “all” is

 synonymous with “every possible.”25 Its modification of the word “rights” twice in the definition

 of “SIA’s Asserted Contested Matter Rights”—in the phrase “all rights SIA asserts” and in the

 phrase “all such rights”—“evidences an intent” that the parties intended to include “every

 possible” right. Compare SIA Settlement Agreement ¶ 1 with Stettin v. National Union Fire Ins.

 Co., 861 F.3d 1335, 1337 (11th Cir. 2017) (use of the phase “any insured” twice in professional

 services exclusion “evidences an intent to create a joint obligation”). The word “rights” means,

 among other things, the “interest, claim, or ownership that one has in tangible or intangible

 property.” See Right BLACK’S LAW DICTIONARY (10th ed. 2014). Accordingly, in relevant part,

 the phrase “all rights” means “every possible interest, claim, or ownership that one has in tangible

 or intangible property.” As SIA itself has acknowledged, it asserted ownership of “all assets of




                                                             
 23
    The Motion to Clarify refers to the Motion to Clarify Provisions Relating to the Implementation
 of the Confirmed Plan, which can be at Doc. No. 1102. See Settlement Agreement *2.
 24
    “Contested Matter” refers collectively to the “contested matter initiated by the Motion to Clarify
 along with the Liquidation Trustee’s Preliminary Response, the Kings Point POA Preliminary
 Response, and the pleadings involving standing that resulted in the Standing Order.” See id. at *2.
 25
     See Interstate Equip. Co. v. Esco Co., Civ. Action. No. 5:11CV51-RLV, 2014 WL 3547438,
 *11 (W.D.N.C. July 17, 2014) (The phrase “every possible” is synonymous with the “ordinary,
 everyday meaning” of the word “all.”).


                                                                16
  
 4819-5193-0745, v. 1 
Case:18-02012-EJC Doc#:26 Filed:10/29/18 Entered:10/29/18 18:30:21                            Page:17 of 41
                                                                  


 the Debtors not expressly excluded by the Asset Purchase Agreement.”26 Given the foregoing, the

 term SIA's Asserted Contested Matter Rights means, among other things, “all assets of the Debtors

 not expressly excluded by the Asset Purchase Agreement.”

               “Any entity—(as that term is defined in the Bankruptcy Code)”— The phrase “any entity”

 has an extremely broad meaning. The word “any” has an “expansive meaning.” See Utica Mut.

 Ins. Co. v. Herbert H. Landy Ins. Agency, Inc., 820 F.3d 36, 46 (1st Cir. 2016). Under the

 Bankruptcy Code, the “term ‘entity’ includes27 person, estate, trust, governmental unit, and United

 States Trustee.” See 11 U.S.C. § 101(15) (emphasis added).                     The “term ‘person’ includes

 individual, partnership, and corporation.”                     See 11 U.S.C. § 101(41) (emphasis added).

 Accordingly, the SIA Consent Injunction does not contain any carve outs and, therefore, applies

 to all assignees, transferees, or conveyees.

               “In any way” — The use of the phrase “in any way” makes it clear that—within the

 scope of the injunction—there cannot be any contest or opposition whatsoever.28




                                                             
 26
    See SIA’s Amended Responses to Requests for Admission Propounded by Robert H. Barnett,
 Liquidation Trustee Under the Sea Island Liquidation Trust, Response No. 15 (“Request for
 Admission No. 15: Admit that you are not seeking a ruling from the Court in the Motion
 to Clarify as to any real estate interests other than those specifically set forth in the Motion
 to Clarify. DENIED. By way of further response, SIA states that it seeks a ruling from the Court
 that all assets of the Debtors not expressly excluded by the Asset Purchase Agreement were sold
 to SIA and should be transferred to SIA.”) (bolded emphasis in the original) (bolded and italicized
 emphasis added).
 27
    The word “includes” is “not limiting.” See 11 U.S.C. § 102(3).
 28
    See Nabors Well Servs., Ltd. v. Romero, 456 S.W.3d 553, 562 (Tex. 2015) (The phrase “in any
 way” means that “there are no restrictions” in any relevant way.); Harkness v. United States, 727
 F.3d 465, 471 (6th Cir. 2013) (The use of the phrase—“any claim based in any way”—“casts a
 wide net.”) (emphasis in the original); see also Glover v. South Carolina Law Enf’t Div., 170 F.3d
 411, 414 (4th Cir. 1999) (citing Merritt v. Dillard Paper Co., 120 F.3d 1181, 1186 (11th Cir.
 1997)) (Congress could not have used “clearer terms” the word “testified” is “followed by the
 phrase ‘in any manner’—a clear signal that the provision is meant to sweep broadly.”)


                                                                17
  
 4819-5193-0745, v. 1 
Case:18-02012-EJC Doc#:26 Filed:10/29/18 Entered:10/29/18 18:30:21                            Page:18 of 41
                                                                  


                “With respect to”—The phrase “with respect to” expands the scope of the injunction a

 great deal beyond SIA's Asserted Contested Matter Rights.29

               c.             Plaintiffs Request the Court to Rewrite the SIA Consent Injunction.

               Plaintiffs correctly acknowledge that the “meaning of ‘SIA’s Asserted Contested Matter

 Rights’ is determined under ‘ordinary rules of contract construction.’” See Doc. No. 7 * 23.

 However, Plaintiffs’ conclusion that the phrase is limited to the “Cabin Bluff Reserved Interests,”

 completely ignores such rules. As the Eleventh Circuit notes in Norfolk Southern Corporation v.

 Chevron, U.S.A., Inc., 371 F.3d 1285, 1290 (11th Cir. 2004)—which Plaintiffs cite on page 23 of

 their Motion—“where the plain meaning of an agreement is clear, we cannot go beyond the four

 corners of the document to look for additional evidence of the drafters’ intentions.” See also

 Sierra Club v. Mieburg, 296 F.3d 1021, 1029 (11th Cir. 2002) (also cited on page 23 of Plaintiffs’

 Motion) (“With a consent decree as with a contract, the first place we look and often the last place

 we look as well is to the document itself.”) (emphasis added).

               When a court interprets a contract under Georgia law, it “must determine whether the

 language therein is clear and unambiguous, and if it is, the contract is to be enforced according to

 its plain terms; the contract alone is looked to for its meaning.” See Atlanta Development Authority

 v. Clark Atlanta University, Inc., 784 S.E.2d 353, 298 Ga. 575, 579 (2016) (page 28 of Plaintiffs’

 motion); see also Azzouz v. Prime Pediatrics, P.C., 296 Ga. App. 602, 675 S.E.2d 314, 318 (2009)

 (page 23 of Plaintiffs’ motion) (emphasis added) (“If the language is clear and unambiguous,

 contract construction is not necessary, and the contract will be enforced according to its clear

                                                             
 29
    See Huffington v. T.C. Grp., LLC, 637 F.3d 18, 18-22 (1st Cir. 2011) (“[C]ourts describe the
 phrase ‘with respect to’ as synonymous with the phrases ‘with reference to,’ ‘relating to,’ ‘in
 connection with,’ and ‘associated with,’ and they have held such phrases to be broader in scope
 than the term ‘arising out of,’ to be broader than the concept of a causal connection, and to mean
 simply ‘connected by reason of an established or discoverable relation.’”)


                                                                18
  
 4819-5193-0745, v. 1 
Case:18-02012-EJC Doc#:26 Filed:10/29/18 Entered:10/29/18 18:30:21                       Page:19 of 41
                                                    


 terms.”). To determine whether language is clear and unambiguous, “a court may not strain to

 find an ambiguity and must enforce an unambiguous contract as written.” See WA&W Capital

 Partners, LLC v. Bhandari, 346 Ga. App. 598, 816 S.E.2d 804, 810 (2016); see also Employers

 Mutual Casualty Co. v. Shivam Trading, Inc., No. 5:16-CV-58, 2017 WL 2126911, *2 (S.D. Ga.

 May 16, 2017) (C.J., Wood) (Courts cannot “create an ambiguity where none, in fact, exists.”)

          As the Eleventh Circuit observes in FTC v. Leshin, 618 F.3d 1221 (11th Cir. 2010) (cited

 on page 23 of Plaintiffs’ Motion), if the “interpretation urged by one party is unreasonable in light

 of the contract’s plain language, the contract is not ambiguous.” See 618 F.3d 1221, 1235

 (quotation from parenthetical) (emphasis added). Here, Plaintiffs’ interpretation is unreasonable

 because it requires the Court to ignore large portions of the Settlement Agreement in violation of

 Georgia law. See Greenberg Farrow Architecture, Inc. v. JMLS 1422, LLC, 339 Ga. App. 325,

 791 S.E.2d 635, 639 (2016) (“Where the contract terms are clear and unambiguous, the court will

 look to that alone to find the true intent of the parties. To determine the intent of the parties, all

 the contract terms must be considered together in arriving at the construction of any part, and a

 construction upholding the contract in whole and every part is preferred.”)




                             [remainder of page intentionally left blank]




                                                  19
  
 4819-5193-0745, v. 1 
Case:18-02012-EJC Doc#:26 Filed:10/29/18 Entered:10/29/18 18:30:21                             Page:20 of 41
                                                         


          If the phrase “SIA’s Asserted Contested Matter Rights” has the same meaning as the phrase

 “Reserved Interests,” as urged by the Plaintiffs, the parties would not have had any reason even to

 define the phrase “SIA’s Asserted Contested Matter Rights” in the first place. Instead, they would

 have just used the phrase “Reserved Interests.” A reading of the language of the Settlement

 Agreement to support Plaintiffs’ argument requires drastically cutting the language that is actually

 included in the Settlement Agreement, as shown in the comparison below.


                  The Actual Language                                 Language Necessary to
                                                                     Support SIA’s Argument

     1.      Agreement Not to Contest. SIA on               1.     Agreement Not to Contest. SIA on
     its behalf and behalf of all of its affiliates         its behalf and behalf of all of its affiliates
     hereby covenants and agrees that it will not           hereby covenants and agrees that it will not
     contest or oppose directly or indirectly in            contest or oppose directly or indirectly in
     any way the relief the Liquidation Trustee             any way the relief the Liquidation Trustee
     seeks in the Contested Matter or in any                seeks in the Contested Matter or in any
     case, proceeding, or otherwise regardless of           case, proceeding, or otherwise regardless of
     whether such contest or opposition occurs              whether such contest or opposition occurs in
     in or out of court with respect to all rights          or out of court with respect to all rights SIA
     SIA asserts in the Motion to Clarify or                asserts in the Motion to Clarify or otherwise
     otherwise in the Contested Matter                      in the Contested Matter including, but not
     including, but not limited to, the Reserved            limited to, the Reserved Interests (as that
     Interests (as that term is defined on page             term is defined on page three of the Motion
     three of the Motion to Clarify) (all such              to Clarify) (all such rights shall be
     rights shall be collectively referred to as the        collectively referred to as the "SIA's
     "SIA's Asserted Contested Matter Rights");             Asserted Contested Matter Rights"); for the
     for the avoidance of doubt, SIA’s Asserted             avoidance of doubt, SIA’s Asserted
     Contested Matter Rights shall not include              Contested Matter Rights shall not include
     the Common Areas (as that term is defined              the Common Areas (as that term is defined
     in paragraph two of the Kings Point POA                in paragraph two of the Kings Point POA
     Preliminary Response), and nothing in the              Preliminary Response), and nothing in the
     Agreement shall prejudice the rights of                Agreement shall prejudice the rights of
     Kings Point POA with respect to the                    Kings Point POA with respect to the
     Common Areas.                                          Common Areas..
                                                             
     Settlement Agreement ¶ 1.




                                                       20
  
 4819-5193-0745, v. 1 
Case:18-02012-EJC Doc#:26 Filed:10/29/18 Entered:10/29/18 18:30:21                         Page:21 of 41
                                                      


 Also, if the Plaintiffs’ argument is followed, the parties would not have had any reason to define

 “Contested Matter” in the fourth WHEREAS clause on the second page of the settlement

 agreement given that the only time the phrase is used is in connection with defining “SIA's

 Asserted Contested Matter Rights.”


     The Actual Language                                          Language Necessary to
                                                                 Support SIA’s Argument


     WHEREAS, the Bankruptcy Court entered               WHEREAS, the Bankruptcy Court entered
     an Order (the “Standing Order”) ruling that         an Order (the “Standing Order”) ruling that
     Kings Point POA has standing in the                 Kings Point POA has standing in the
     contested matter (the contested matter              contested matter (the contested matter
     initiated by Motion to Clarify along with the       initiated by Motion to Clarify along with
     Liquidation Trustee’s Preliminary                   the Liquidation Trustee’s Preliminary
     Response, the Kings Point Preliminary               Response, the Kings Point Preliminary
     Response, and the pleadings involving               Response, and the pleadings involving
     standing that resulted in the Standing Order        standing that resulted in the Standing Order
     shall be collectively referred to as the            shall be collectively referred to as the
     “Contested Matter”). See Bankr. Docket              “Contested Matter”). See Bankr. Docket
     No. 1217.                                           No. 1217.

     Settlement Agreement *2.



 For the same reason, there also would not have been any need for the parties to define the phrases

 “Liquidation Trustee’s Preliminary Response” (in the second WHEREAS clause on the second

 page) or “Kings Point Preliminary Response” (in the third WHEREAS clause on the second page)

 because they are only used in the defined phrase “Contested Matter.”

          On page 27 of their Motion, Plaintiffs argue that “neither SIA nor any reasonable person

 would have entered into the Settlement Agreement” based on the Liquidation Trustee’s

 interpretation. In support of their argument, Plaintiffs cite Cahill v. United States, 303 Ga. 148,

 810 S.E.2d 480 (2018) and quote it in a parenthetical for the proposition that courts must interpret

 contracts in a way that does not lead to an “absurd result.” Plaintiffs’ argument fails for three


                                                 21
  
 4819-5193-0745, v. 1 
Case:18-02012-EJC Doc#:26 Filed:10/29/18 Entered:10/29/18 18:30:21                      Page:22 of 41
                                                                  


 reasons. First, the process set up by the SIA Consent Injunction is a reasonable solution to a

 complex problem. By entering into the Settlement Agreement and consenting to the SIA Consent

 Injunction, SIA effectively told the Liquidation Trustee that he could take SIA’s word that there

 were no more issues into which he needed to look. Plaintiffs also fail to acknowledge that the

 Liquidation Trustee must exercise his consent rights in good faith.30

               Second, in the absence of contractual ambiguity, the question of whether it made sense

 from a business standpoint to enter into the Settlement Agreement is not important. Whether a

 contract “‘makes sense’ as a business matter is largely irrelevant.” See Leonard v. Executive Risk

 Indemnity, Inc. (In re SRC Holding Corp.), 545 F.3d 661, 668 (8th Cir. 2008) (“Freely contracting

 actors in the marketplace, particularly sophisticated business entities who rely on experts to advise

 them, are best suited to determine for themselves what makes the most economic sense, and the

 language that they have mutually negotiated and agreed to is the best evidence of what those parties

 intended.”); Anderson v. Astro Exterminating Services, Inc., 259 Ga. App. 370, 577 S.E.2d 67, 68

 (2003) (“When the language of an agreement is plain and unambiguous, the court must afford its

 literal meaning, despite a party’s contention that he understood the contract to mean something

 else.”); St. Regis Paper Co. v. Aultman, 280 F. Supp. 500, 509 (M.D. Ga. 1967) (interpreting a




                                                             
 30
    Consent orders are “construed according to accepted contract principles.” See Reynolds v.
 Roberts, 207 F.3d 1288, 1300 n.22 (11th Cir. 2000). One accepted contract principle under Georgia
 law is that “[e]very contract implies a covenant of good faith and fair dealing in the contract’s
 performance and enforcement.” See Kin Chun Chung v. JP Morgan Chase Bank, N.A., 975 F.
 Supp. 2d 1333, 1343 (N.D. Ga. 2013) (citation omitted). The entire paragraph containing the
 injunction contains the following qualification: “unless the Liquidation Trustee consents in
 writing.” See SIA Injunction Order ¶ 4 (“FURTHER ORDERED that, unless the Liquidation
 Trustee consents in writing, SIA and its affiliates are hereby barred from . . ..”) (emphasis added).
 So the Liquidation Trustee must exercise his consent rights consistent with his duty. See Hunting
 Aircraft, Inc. v. Peachtree City Airport Auth., 281 Ga. App. 450, 452, 636 S.E.2d 139 (2006). 


                                                                22
  
 4819-5193-0745, v. 1 
Case:18-02012-EJC Doc#:26 Filed:10/29/18 Entered:10/29/18 18:30:21                       Page:23 of 41
                                                                  


 contract based on “all of the circumstances of the contract, ascribes the most reasonable, probable,

 and natural conduct to the parties” only applies where the contract is “ambiguous”).

               Third, SIA’s argument is especially untenable given SIA’s acknowledged sophistication

 and representation by counsel. Compare Doc. No. 154 at 22 (SIA describing itself to the

 bankruptcy court as a “sophisticated and well-informed investor.”); Doc. No. 1409 (SIA

 “represents and warrants” in the settlement agreement that it is “sophisticated.”) with OMV Assocs.

 Ltd. Partnersh’p, Trimont Real Estate Advisors, Inc., No. 10-14911, 484 F. App’x 299, *6 (11th

 Cir. June 5, 2012) (“We are not in the business of rewriting lawyer-drafted contracts for

 sophisticated parties when they wish that the outcome after performance had been different.”); see

 also Georgia Operators Self-Insurers Fund, 143 F. Supp. 3d 1317, 1347 (N.D. Ga. 2015) (Ruling

 against “sophisticated” party because it was capable of drafting the contract consistently with its

 later argued-for interpretation but entered into a different agreement.)

               Plaintiffs’ verb-tense argument—that “‘SIA’s Asserted Contested Matter Rights’ is

 necessarily limited to the Cabin Bluff Reserved Interests” because of the use of the word is

 “asserts” instead of “asserted”—fails as a matter of law for two independent reasons. First, it is

 simply incorrect that the Court made its comments after SIA responded to the Liquidation

 Trustee’s requests to admit. As reflected on page 24 of Plaintiffs’ Motion, the hearing from which

 Plaintiffs quote the transcript was held on April 10, 2014. After that, on June 30, 2014, SIA’s

 served its discovery response in which it admits that it “seeks a ruling from the Court that all assets

 of the Debtors not expressly excluded by the Asset Purchase Agreement were sold to SIA and

 should be transferred to SIA.”31 The issue remained open. Second, it is grammatically correct to



                                                             
 31
   See SIA’s Amended Responses to Requests for Admission Propounded by Robert H. Barnett,
 Liquidation Trustee Under the Sea Island Liquidation Trust, Response No. 15 (emphasis added).


                                                                23
  
 4819-5193-0745, v. 1 
Case:18-02012-EJC Doc#:26 Filed:10/29/18 Entered:10/29/18 18:30:21                            Page:24 of 41
                                                                  


 use the present tense to describe what a pleading asserts regardless of whether the party that filed

 the pleading still makes such assertions. Even if the Motion to Clarify had been amended—which

 it never was—it was grammatically correct to refer to assertion in the original (as opposed to an

 amended) motion in the present tense. See, e.g., Martin Brustein v. Ira B. Lampert, et al., Case

 No. 04-61159-CIV, 2005 WL 8154797 (S.D. Fla. 2005) (“In its Initial Motion, the Brustein Group

 asserts that it should be appointed the lead plaintiff group in this Consolidated Action.”) (emphasis

 added).32

               Plaintiffs contend that “SIA would never have sat idly by and failed to disclose to the Court

 that the order contained a material and obvious misstatement of fact.” See Doc. No. 7 *26. Yet

 Plaintiffs provide no evidentiary support for such assertion. See S.D. Ga. L.R. 7.1 (“Every factual

 assertion in a motion, response, or brief shall be supported by a citation to the pertinent page in

 the existing record or in any affidavit, discovery material, or other evidence filed with the motion.”)

 (emphasis added). But even if Plaintiffs had done so or offer testimony on that issue at the hearing,

 given the difficulty involve with proving intent, it would be virtually impossible for the Liquidation

 Trustee to prove otherwise at expedited hearing without the benefit of discovery.




                                                             
 32
    See also Wilene Jeffrey v. U.S. Bank Nat’l. Ass’n., No. CV-3751, 2018 WL 3702456 (N.D. Ga.
 2018) (“In Plaintiff’s original Complaint, she asserts claims for wrongful foreclosure, breach of
 contract, fraud, improper securitization, fraudulent assignment, violations of the Internal Revenue
 Code, and violation of the Securities and Exchange Act.”) (emphasis added); Autry Milton v. LTD
 Financial Servs., No. CV-210-119, 2011 WL 291363 (S.D. Ga. 2011) (“In the original complaint,
 Plaintiff alleges that Defendant’s decision to cease debt collection activities, rather than validate
 the debt with Citibank upon Plaintiff’s request, constitutes a violation of the FDCPA.”) (emphasis
 added); Charles Nelson II v. Kevin Chaney, et al., No. CV404-207, 2006 WL 1039885 (S.D. Ga.
 2006) (“The initial complaint asserts claims under 42 U.S.C. §§ 1983 and 1985 and the Federal
 Tort Claims Act (FTCA), 28 U.S.C. § 2671, et seq., stemming from plaintiff’s May 24, 2001 arrest
 on drug charges.”) (emphasis added). 


                                                                24
  
 4819-5193-0745, v. 1 
Case:18-02012-EJC Doc#:26 Filed:10/29/18 Entered:10/29/18 18:30:21                      Page:25 of 41
                                                    


          2.        SIA Clearly Assented to the Settlement Agreement.

          Plaintiffs argue on page 29 that the Settlement Agreement is not a valid contract because

 there was never a “meeting of the minds” claiming that SIA did not assent to the terms of the

 contract. Plaintiffs’ argument relies on a subjective theory of intent, which is improper. Graham

 v. HHC St. Simons, Inc., 322 Ga. App. 693, 746 S.E.2d 157 (2013), upon which Plaintiffs rely,

 undercuts their appeal by applying an “objective theory of intent whereby one party’s intention is

 deemed to be that meaning a reasonable [person] in the position of the other contracting party

 would ascribe to the first party’s intent.” See 746 S.E.2d 157, 160 (emphasis added); see also

 Extremity Healthcare, Inc. v. Access to Care America, LLC, 339 Ga. App. 246, 793 S.E.2d 529,

 535 (2016) (“In the formation of contracts, however, it was settled long ago that secret, subjective

 intent is immaterial, so that mutual assent is to be judged only by overt acts and words rather than

 by the hidden, subjective or secret intention of the parties.”) (emphasis added). Here, no

 “reasonable person” in the position of the Liquidation Trustee would have—nor could have —

 concluded that SIA had not “assented” to the Settlement Agreement. After Gilbert read the

 Settlement Agreement and SIA’s outside counsel advised him, he signed it. See Doc. No. 1409 *

 14; see also Extremity Healthcare, Inc. v. Access to Care America, LLC, 339 Ga. App. 246, 793

 S.E.2d 529, 535 (2016) (“The affixing of their signatures to the instrument shows their mutual

 assent to its terms and provisions.”) Moreover, even after objecting to the order, counsel of record

 for SIA consented to the order approving the Settlement Agreement. Compare Doc. No. 1450, *1

 (“SIA, BOTO, and Kings Point consent to the relief granted in this Order.”)

          3.        The SIA Consent Order Can Stand Without the Settlement Agreement.

          In a transparent attempt to get around the one year deadline of for Rule 60(b)(1) of the

 Federal Rules of Civil Procedure, see Fed. R. Civ. P. 60(c)(1), Plaintiffs argue that the SIA Consent




                                                  25
  
 4819-5193-0745, v. 1 
Case:18-02012-EJC Doc#:26 Filed:10/29/18 Entered:10/29/18 18:30:21                       Page:26 of 41
                                                     


 Injunction is invalid because there was never a meeting of the minds as to the Settlement

 Agreement, see Doc. No. 7 * 30. Even if there had not been a meeting of the minds for the

 Settlement Agreement—which there was—Plaintiffs are trying to assert a disguised, untimely

 Rule 60(b)(1) argument. See Stancu v. Starwood Hotels and Resorts Worldwide, Inc., No.15-

 11285, 672 F. App’x 362, 367 (5th Cir. Dec. 5, 2016) (“The district court correctly characterized

 Stancu’s argument that the Settlement Agreement was invalid for lack of a meeting of the minds

 as a motion pursuant to Rule 60(b)(1).”) But, even if Plaintiffs’ request were timely, it would be

 to no avail. Given that SIA made a “deliberate and strategic choice to settle,” Plaintiffs “cannot

 be relieve[d] of the terms of the settlement merely because the consequences are different than [it]

 anticipated.” See In re McFarland, Case No. 11-10218, 2016 WL 882168, *6 (Bankr. S.D. Ga.

 Mar. 7, 2016) (C.J., Barrett) (refusing to grant party relief from consent order, the Court stated “[a]

 party seeking to modify a consent order has a high hurdle to clear and the wind in its face.”)

          None of the cases Plaintiffs cite support their argument. Plaintiffs cite Jacksonville

 Branch, NAACP v. Duval City School Board, 978 F.2d 1574 (11th Cir. 1992) for the proposition

 that for “enforcement purposes” consent injunctions are interpreted “under principles of contract

 law,” but omit the critical statement differentiating that case that for “purposes of modification,

 consent decrees are not governed by contract law, but are treated as judicial acts, akin to

 injunctions.” See 978 F.2d 1574, 1578. While it is true that Reynolds v. Roberts, 251 F.3d 1350

 (11th Cir. 2001), discusses the requirement that consent decrees require that parties must consent

 to be bound, that decision is completely at odds with the facts of this case. Reynolds involves the

 consent rights of third-party intervenors. Id. Here, there is no dispute that counsel of record signed

 the SIA Consent Order. See SIA Consent Order *1 (“SIA, BOTO, and Kings Point POA consent

 to the relief granted in this Order.”) & *6 (Consented to by: counsel of record for SIA).




                                                   26
  
 4819-5193-0745, v. 1 
Case:18-02012-EJC Doc#:26 Filed:10/29/18 Entered:10/29/18 18:30:21                     Page:27 of 41
                                                   


          4.        The SIA Consent Injunction Is Valid Under Rule 65(d).

          The only decision Plaintiffs offer in support of their Rule 65(d)(5) is an out-of-circuit

 decision from 1977. Not surprisingly, they cite no Eleventh Circuit decisions because—in the

 Eleventh Circuit—a “consent judgment is to be read in the light of the circumstances surrounding

 its formation and any other documents expressly incorporated in the decree.” See Abbot

 Laboratories v. Unlimited Beverages, Inc., 218 F.3d 1238, 1240-41 (11th Cir. 2000). The

 Eleventh Circuit does not “set aside injunctions under Rule 65(d) unless they are so vague they

 have no reasonably specific meaning.” See Planetary Motion, Inc. v. Techsplosion, Inc., 261 F.3d

 1188, 1203 (2001). This is especially the case if the enjoined party helped “craft” the injunction,

 see Combs v. Ryan’s Coal Co., 785 F.2d 970, 979 (11th Cir. 1986), or if they did not appeal the

 order, see Williams v. City of Dothan, 818 F.2d 755, n.8 (11th Cir. 1987) (distinguishing Rule 65(d)

 decisions as direct appeal cases).

          Gilbert executed the Settlement Agreement on behalf of SIA as general counsel of

 SIA. See SIA Settlement Agreement *17. According to the Gilbert Harrell website, Gilbert is

 experienced and has “thirty-five years in real estate and commercial and civil litigation.” As such,

 Gilbert is an “experienced member of the bar who had reason to be familiar in his past work with

 orders [granting injunctive relief], as well as the consequences of violating those orders.” See

 Grove Fresh Distributors, Inc. v. John Labatt Ltd., 888 F. Supp. 1427, 1438 (N.D. Ill.

 1995). “Even if [Gilbert’s] past general legal experience had not given him a firm understanding”

 of prohibitory injunctions, his “specific experience” as general counsel for SIA during the

 pendency of the underlying “litigation should have filled in the gap.” See 888 F. Supp. 1427, 1438.




                                                 27
  
 4819-5193-0745, v. 1 
Case:18-02012-EJC Doc#:26 Filed:10/29/18 Entered:10/29/18 18:30:21                      Page:28 of 41
                                                    


          Assuming for the sake of argument that Gilbert was not able to understand the order on his

 own, there is no reason he should not have understood it after counsel advised him. Compare SIA

 Settlement Agreement ¶ 6 with In re Williams, 509 F.2d 949, 960 (2d Cir. 1975) (reversing

 criminal contempt conviction because court’s rulings were “likely to confuse a layman” and the

 defendant “received no apparent help from counsel”). SIA’s counsel were in a very good position

 to advise Gilbert about the rights SIA asserts in the “Motion to Clarify or otherwise in the

 Contested Matter” because such counsel, and such counsel alone, could assert rights on behalf of

 SIA in the “Motion to Clarify or otherwise in the Contested Matter.” See, e.g., SunSouth Capital,

 Inc. v. Harding Enterprises, LLC, Case NO. 1:15-CV-823-WKW, 2017 WL 4079720,*2 (M.D.

 Ala. Sep. 14, 2017) (“Because it is a limited liability company, Harding Enterprises must retain

 counsel to appear in federal court . . ..”); Souffrant Denhil Oil, LLC, No. 10-80246-CIV, 2010 WL

 1541192, *1 (S.D. Fla. April 16, 2010) (“The proposition that a corporation must be represented

 by an attorney also applies to limited liability companies.”) (collecting cases). “Thus, while a lay

 person might not” inherently understand the defined term “SIA’s Asserted Contested Matter

 Rights,” SIA would be “hard pressed to profess such ignorance.” See Positive Software Solutions,

 Inc. v. New Century Mortgage Corp., Civ. No. 3:03-CV-0257-N, 2004 WL 7329341, *8 (N.D.

 Tex. Mar. 3, 2004) (“[T]he audience of the [consent injunction] is a publicly traded corporation

 with an in-house legal department, represented by a well-regarded law firm.”)

          Since Plaintiffs have failed to meet their burden to demonstrate substantial likelihood of

 success on the merits, Plaintiffs are not entitled to an injunction and the Court need not even

 consider the remaining three factors. See, e.g., Bloedorn, 631 F.3d at 1229.

 C.       Plaintiffs Have Identified No Threat That Will Cause Irreparable Injury.

          Even if the Court finds that Plaintiffs have demonstrated substantial likelihood of success

 on the merits, Plaintiffs have failed to demonstrate that they will suffer alleged future irreparable


                                                  28
  
 4819-5193-0745, v. 1 
Case:18-02012-EJC Doc#:26 Filed:10/29/18 Entered:10/29/18 18:30:21                            Page:29 of 41
                                                        


 injury such that a preliminary injunction is not warranted. Indeed, a “showing of irreparable injury

 is ‘the sine qua non of injunctive relief.’” Siegel, 234 F.3d at 1176 (quoting Jacksonville, 896 F.2d

 at 1285. “Significantly, even if Plaintiffs establish a likelihood of success on the merits, the

 absence of a substantial likelihood of irreparable injury would, standing alone, make preliminary

 injunctive relief improper.” Id.; see also United States v. Lambert, 695 F.2d 536, 540 (11th Cir.

 1983) (“Success in establishing a likelihood [movant] will prevail on the merits does not obviate

 the necessity to show irreparable harm.”).

           “The basis of injunctive relief in the federal courts has always been irreparable harm and

 inadequacy of legal remedies.” Jacksonville, F.2d at 1285 (quoting Sampson v. Murray, 415 U.S.

 61, 88 (1974). As both the United States Supreme Court and the 11th Circuit Court of Appeals

 have explained:

           The key word in this consideration is irreparable. Mere injuries, however
           substantial, in terms of money, time and energy necessarily expended in the absence
           of a stay, are not enough. The possibility that adequate compensatory or other
           corrective relief will be available at a later date, in the ordinary course of litigation,
           weighs heavily against a claim of irreparable harm.

     Jefferson County, 720 F.2d at 1520 (11th Cir. 1983) (quoting Sampson, 415 U.S. at 90) (emphasis

 in original); Mobility Transit Servs., LLC v. Augusta, No. CV 113-082, 2013 WL 12122573, at *3

 (S.D. Ga. June 28, 2013). “The injury must be neither remote nor speculative, but actual and

 imminent.” Jacksonville, 896 F.2d at 1285 (11th Cir. 1990) (quotation and citation omitted); see

 also Hoop Culture, Inc. v. GAP Inc., 648 F. App'x 981, 985 (11th Cir. 2016) (“A preliminary

 injunction may not be entered based only on a ‘possibility’ of irreparable harm.”); Georgia v.

 Pruitt, 326 F. Supp. 3d 1356 (S.D. Ga. 2018) (“It is hornbook law that perhaps the single most

 important prerequisite for the issuance of a preliminary injunction is a demonstration that if it is

 not granted the applicant is likely to suffer irreparable harm before a decision on the merits can be




                                                      29
  
 4819-5193-0745, v. 1 
Case:18-02012-EJC Doc#:26 Filed:10/29/18 Entered:10/29/18 18:30:21                             Page:30 of 41
                                                                  


 rendered.”) (internal quotation and citation omitted).

               As a result, “[t]he harm considered by the district court is necessarily confined to that which

 might occur in the interval between ruling on the preliminary injunction and trial on the merits.”

 Id. A movant “must allege a future injury, i.e., one that will occur after the [movant’s] request for

 a preliminary injunction.” United States v. Jenkins, 714 F. Supp. 2d 1213, 1222 (S.D. Ga. 2008);

 see also Pruitt, 326 F. Supp. 3d 1356; Cuthbert Berry Farms, LLC v. Bei Int'l, LLC, No. CV 214-

 27, 2014 WL 12573840, at *2 (S.D. Ga. May 12, 2014). Additionally, “[b]ecause injunctions

 regulate future conduct, a party has standing to seek injunctive relief only if the party alleges, and

 ultimately proves, a real and immediate—as opposed to a merely conjectural or hypothetical—

 threat of future injury.” Church v. City of Huntsville, 30 F.3d 1332, 1337 (11th Cir. 1994)

 (emphasis in added).

               Plaintiffs cannot show that they will irreparably harmed by the Liquidation Trustee or his

 counsel advising people about the SIA Consent Injunction and the Trust’s interpretation of it. The

 reason is that Plaintiffs allege that they have recorded a lis pendens as to this adversary proceeding

 as required by O.C.G.A. § 23-3-62. See Compl. ¶ 158. So by definition, Plaintiffs have put the

 “world on notice” of this adversary proceeding—a copy of the complained of correspondence is

 attached to the complaint33—such that a “prospective purchaser is subject to the court’s final

 determination of the issues presented.” See In re Flyboy Aviation Properties, Inc., 501 B.R. 828,

 839 (Bankr. N.D. Ga. 2013). Given the foregoing, there is simply no basis for their motion.

 Plaintiffs have ensured that they can no longer keep the injunction a secret.

               In the Motion, Plaintiffs fail to provide any evidence of irreparable harm. Local Rule 7.1

 of the Southern District of Georgia (which has been expressly adopted by the Bankruptcy Court


                                                             
 33
      See Compl. Exs. A, B, C, D, E, F


                                                                30
  
 4819-5193-0745, v. 1 
Case:18-02012-EJC Doc#:26 Filed:10/29/18 Entered:10/29/18 18:30:21                         Page:31 of 41
                                                      


 for the Southern District of Georgia) expressly provides that “[e]very factual assertion in a motion,

 response, or brief shall be supported by a citation to the pertinent page in the existing record or in

 any affidavit, discovery material, or other evidence filed with the motion.” L.R. 7.1(a) (emphasis

 added). Plaintiffs have provided no affidavits or other record support for their bare assertions of

 irreparable injury, which is insufficient as a matter of law.

           Moreover, in fact, Plaintiffs fail to even allege any specific future harm that will occur

 prior to the resolution of this adversary proceeding on the merits, as they are required to do so.

 Instead, Plaintiffs merely rely on the conclusory statement that they are generally harmed because

 Defendant is purportedly “hindering Plaintiffs from operating their business” by causing a lack in

 confidence in SIA by third parties. Motion, p. 33. This clearly falls far short of Plaintiffs’ burden

 of proof. See Dongguan Prestige Sporting Prod. Co., Ltd v. Merits Co. Ltd., No. 1:14-CV-3399-

 AT, 2014 WL 12573534, at *1 (N.D. Ga. Oct. 23, 2014) (holding that Defendants’ showing of

 loss of and damage to good will, loss of business opportunities, and damage to reputation “was far

 too conclusory, speculative, and preliminary in nature to meet the rigorous standard for

 establishing irreparable harm.”)

          Additionally, Plaintiffs undoubtedly have an adequate remedy at law. Plaintiffs are seeking

 “an injunction prohibiting Defendant [from] asserting any ownership over, or otherwise interfering

 with Plaintiffs’ rights in, Plaintiffs’ real property interests other than the Cabin Bluff Reserved

 Interests.” Motion, p. 35. In other words, Plaintiffs are asking that the Court make a determination

 that Plaintiffs own the property that is the subject of this dispute and that Defendant has no claim

 to such property. Plaintiffs are effectively seeking to shoehorn the remedy they are seeking in

 their quiet title claims (i.e., a determination as to the parties’ rights in the contested property and a

 declaration that Plaintiffs own such property) into the vehicle of a preliminary injunction. This is




                                                    31
  
 4819-5193-0745, v. 1 
Case:18-02012-EJC Doc#:26 Filed:10/29/18 Entered:10/29/18 18:30:21                         Page:32 of 41
                                                                  


 clearly improper. Plaintiffs have an adequate remedy at law which they have already sought. See

 Complaint (Count IV – Removal of Cloud From Title pursuant to O.C.G.A. § 23-3-40, et seq.;

 Count V – Quieting Title Against All The World pursuant to O.C.G.A. § 23-3-60, et seq.) [Doc.

 No. 1758].

               Moreover, “[a] delay in seeking a preliminary injunction of even only a few months—

 though not necessarily fatal—militates against a finding of irreparable harm.” Wreal, LLC v.

 Amazon.com, Inc., 840 F.3d 1244, 1248 (11th Cir. 2016) (holding that the district court did not

 abuse its discretion in denying motion for preliminary injunction for lack of irreparable harm in

 light of five-month delay where record showed no explanation or justification for such delay).

 This is because “the very idea of a preliminary injunction is premised on the need for speedy and

 urgent action to protect a plaintiff's rights before a case can be resolved on its merits.” Id.

 (emphasis added). Indeed, “a party's failure to act with speed or urgency in moving for a

 preliminary injunction necessarily undermines a finding of irreparable harm.” Id. (emphasis

 added).

               Similarly here, like the Movants in Wreal, Plaintiffs have offered no explanation in their

 34-page motion as to why they waited four and a half months after the June 14, 2018 letter sent by

 Trustee’s counsel to seek an injunction.34 Indeed, it has been almost a year since SIA was on

 notice—upon its counsel of record being served with the Liquidation Trustee’s motion to approve

 his decision to extend the duration of the trust—that the Liquidation Trustee asserts that the SIA




                                                             
 34
   In the Motion, Plaintiffs also point to conduct that the Trustee and/or Trustee’s counsel
 purportedly engaged in 2016. See Motion, pp. 18-19. To the extent that Plaintiffs use those
 purported actions as a basis for seeking a preliminary injunction, Plaintiffs (again) offer no
 explanation as to the two year delay.


                                                                32
  
 4819-5193-0745, v. 1 
Case:18-02012-EJC Doc#:26 Filed:10/29/18 Entered:10/29/18 18:30:21                           Page:33 of 41
                                                                  


 Consent Order granted “an expansive scope of injunctive relief arising out of the order approving

 the SIA settlement.” See Doc. No. 1742 ¶ n.43, ¶ 45, Ex. E; see also id. at ¶ 20; n.12. 

               So Plaintiffs have been on notice of the Liquidation Trustee’s interpretation of the SIA

 Consent Injunction for some time and knew (or at least could have reasonably foreseen) that the

 Liquidation Trustee would act in accordance with that interpretation by, inter alia, notifying third

 parties of the Trust’s interests and potentially asserting such interests. Plaintiffs chose to do nothing

 at that time, and, instead, chose to move forward with property sales at their own peril. Surely, had

 Plaintiffs truly been at risk of immediate and irreparable harm, they would have sought injunctive

 relief shortly after the June 14, 2018 letter. This inexplicable four-and-a-half-month delay cuts

 against a finding of irreparable harm.

               Finally, “[t]he purpose of such a preliminary injunction is ‘merely to preserve the relative

 positions of the parties until a trial on the merits can be held.’” Lambert, 695 F.2d at 539 (quoting

 University of Texas v. Camenisch, 451 U.S. 390, 395, 101 S.Ct. 1830, 1834, 68 L.Ed.2d 175

 (1981); see also Bloedorn, 631 F.3d at 1229. The sale of property—which is arguably in violation

 of an injunction—is hardly the preservation of the status quo.

               1.             The Court Recognizes that the Liquidation Trustee Is Properly Exercising His
                              Fiduciary Duty.

               Plaintiffs allege that the Liquidation Trustee has engaged in a “gross abuse of the

 bankruptcy process” and “strategy of exploitation” based on a “indefensible misconstruction” of

 the Settlement Agreement to “extract hold up payments.” Motion, p. 2-3. The examples Plaintiffs

 give are all court-approved transactions.35 Even though Judge John S. Dalis ultimately ruled


                                                             
 35
       In fact, they are all set forth in the second motion to the Liquidation Trustee’s motion to
 approve the decision to extend the duration of the Trust. See Doc. No. 1742 **10-11. Indeed, it
 appears that counsel for Plaintiffs obtained the information to make the allegations from such
 motion. In fact, he chose the three transactions labelled “sale.” 


                                                                33
  
 4819-5193-0745, v. 1 
Case:18-02012-EJC Doc#:26 Filed:10/29/18 Entered:10/29/18 18:30:21                             Page:34 of 41
                                                        


 against the trust in its litigation with Kings Point Property Owners Association, Inc. (“Kings Point

 POA”), he went out of his way to be very clear that the Liquidation Trustee was performing his

 fiduciary duty in such litigation. During counsel for Kings Point POA’s oral argument, Judge

 Dalis made the following statement:

                    THE COURT: That’s part of what Mr. Barnett’s responsibility is
                    to marshal these assets.

                    MR. WALKER: That’s right.

                    THE COURT: If he thinks he’s got an asset he’s obligated to use
                    his best business judgment to see if I am willing to expend the
                    estate’s money in pursuit of what I believe to be a valuable
                    asset. Now they have asserted that they think that there is a valuable
                    asset here and I think you hit it right on the head. It’s 4 acres of
                    undeveloped property that the trust says it’s ours and I want to sell
                    it and generate money to pay unsecured creditor claims so I hope
                    that if I haven’t relayed it to the property owners you can that Mr.
                    Barnett and the trust is not being stubbornly litigious and trying to
                    wear the property owners out financially here. He’s got that
                    obligation to liquidate these assets, and we know how it happened
                    but by virtue of that happening put these assets, and I said, the
                    bundles of obligations, rights, and liabilities that went along with it,
                    weren’t adequately transferred to the Kings Point Property Owners’
                    Association in 2009. And now the question before us is who owns
                    it, and I have allowed you to come in to say not only who owns it
                    but who should own it and –

 Doc. No. 1288 (“July 15, 2015 Hearing Tr.”) *58:17-59:12.

          2.        The Liquidation Trustee Reached Out to the Black Banks River Residences
                    Condominium Association, Inc. Because SIA Refuses to Give the Liquidation
                    Trustee Access.

          Plaintiffs state that the Liquidation Trustee “laid bare his strategy of exploitation in a letter

 to Black Banks River Residences Condominium” because he “sought access to the Resort Unit,”

 so he could “increase his chances of reaching a consensual resolution with SIA.” See Doc. No. 7

 *3. Plaintiffs fail to inform the Court for almost two months the parties have been trying to meet

 to consensually resolve the dispute. In fact, the parties recently agreed to meet in person on


                                                      34
  
 4819-5193-0745, v. 1 
Case:18-02012-EJC Doc#:26 Filed:10/29/18 Entered:10/29/18 18:30:21                      Page:35 of 41
                                                    


 November 29, 2018. During this process though, SIA has been unwilling to give the Liquidation

 Trustee even basic information upon which he could make a reasoned judgment about a potential

 resolution. Plaintiffs attach a number of correspondence from counsel for the Liquidation Trustee,

 but they fail to attach a September 14, 2018 letter to counsel for SIA. (A copy of the letter is

 attached as Exhibit “1”.) The letter was sent following a meeting during which counsel discussed

 the Resort Unit of the Black Banks River Residences Condominium Association, Inc. As set forth

 in the letter, there is no dispute that Sea Island Company and Sea Island Coastal Properties, Inc.

 purported to convey the resort unit to SIA even though Sea Island Resort Residences, LLC owned

 the property. During such meeting, counsel for SIA took the position that it did not matter that the

 wrong debtor entities purportedly conveyed the unit because the plan provides for substantive

 consolidation. The problem with such argument is timing: substantive consolidation does not take

 effect until the Effective Date (as that term is defined in the Plan). See Plan § 7.02. And the Plan

 defines the “Effective Date” as the “first Business Day following the date on which all conditions

 to consummation set forth in Article IX of the Plan have been satisfied or waived….” See Plan p.

 11 of 54. One of those conditions is that the “transactions contemplated in the Asset Purchase

 Agreement have been consummated.” See Plan § 9.02(d). As such, given that the closing must

 occur before the Effective Date and that substantive consolidation did not occur until the Effective

 Date (or in other words, substantive consolidation occurs after the closing), substantive

 consolidation could not have affected the closing. As a result, in a letter dated September 14, 2018,

 counsel for the Liquidation Trustee requested access to the unit. Since SIA made no secret that it

 was unwilling to provide any meaningful amount of information to the Liquidation Trustee,

 counsel for the Liquidation Trustee advised that—if SIA would not assist—they would reach out

 directly to Black Banks River Residences Condominium Association, Inc. It would have been a




                                                  35
  
 4819-5193-0745, v. 1 
Case:18-02012-EJC Doc#:26 Filed:10/29/18 Entered:10/29/18 18:30:21                     Page:36 of 41
                                                    


 very simple for SIA to have let the Liquidation Trustee or one his agents obtain access to the unit,

 but it refused to do so. Now SIA purports to be “upset” that the Liquidation Trustee reached out.

          3.        Counsel for the Liquidation Trustee Emailed the Partner at Hunter Maclean
                    Who Executed the Injunction.

          Plaintiffs state that “Defendant’s counsel emailed [Hunter Maclean] SIA’s outside counsel

 for real estate transactions.” See Doc. No. 7 *20. The Hunter Maclean partner to whom counsel

 for the Liquidation Trustee sent the email was well aware of the SIA Consent Injunction given that

 he—as counsel of record for SIA—signed such order on behalf of SIA. (A copy of the email is

 attached as Exhibit “D” of the Compl.) In fact, given that such partner had signed the consent

 order and was—and is still—counsel of record for SIA in the bankruptcy cases, counsel for the

 Liquidation Trustee copied such partner on his June 14, 2018 letter to the general counsel for SIA.

 See Doc. No. 7 Ex. E.

            All of the actions Liquidation Trustee has taken are necessary to perform his fiduciary

 responsibilities and investigate claims. As such, Plaintiffs have not met their burden of

 demonstrating irreparable harm such that the Motion stands to be denied.

 D.       An Injunction Would Be Contrary To the Interests of the Public.

          As the Supreme Court has explained, “[i]n exercising their sound discretion, courts of

 equity should pay particular regard for the public consequences in employing the extraordinary

 remedy of injunction.” Weinberger v. Romero-Barcelo, 456 U.S. 305, 312, 102 S. Ct. 1798, 1803,

 72 L. Ed. 2d 91 (1982). Here, an injunction would clearly be contrary to the interests of the public

 because of the “strong public policy that the Trustee administer assets of the bankruptcy estate for

 the benefit of creditors and interested parties.” See In re Willis, 411 B.R. 783, 787 (Bankr. S.D.

 Fla. 2009), aff'd sub nom. Willis v. Menotte, No. 09-82303-CIV, 2010 WL 1408343 (S.D. Fla.

 Apr. 6, 2010), aff'd sub nom. In re Willis, 424 F. App'x 880 (11th Cir. 2011). An order enjoining


                                                 36
  
 4819-5193-0745, v. 1 
Case:18-02012-EJC Doc#:26 Filed:10/29/18 Entered:10/29/18 18:30:21                        Page:37 of 41
                                                     


 the Liquidation Trustee would effectively hamstring the Trustee’s ability to act for the benefit of

 the creditors and interested parties with respect to those rights. If the Trustee is enjoined, the trust

 may potentially lose those rights to the harm of the creditors and other interested parties. Finally,

 “the public interest is best served when the Bankruptcy Rules and Code are adhered to strictly. An

 injunction would prevent [the Trustee] from completing his obligation under the Code and would

 be inappropriate.” In re Taylor, 196 B.R. 197, 201 (Bankr. M.D. Fla. 1996) (holding that Chapter

 7 debtor was not entitled to injunction preventing Chapter 7 Trustee from scheduling sale of

 debtors interest in trust created by his father). Here, an injunction would prevent the Trustee from

 performing his duties such that the public interest would be harmed.

          Moreover, Plaintiffs were put on notice (through the letter sent by Trustee’s counsel) of

 the Liquidation Trustee’s interpretation of the SIA Consent Injunction by June 14, 2018. To the

 extent that Plaintiffs continued to attempt to sell the property after that date, Plaintiffs proceeded

 at their peril and in the face of a strong policy favoring parties to proceed with caution in the face

 of an injunction. In connection with an analogous injunction (the automatic stay), courts—

 including the Southern District of Georgia—have admonished parties and their counsel to proceed

 with caution. See In the Matter of Durango Ga. Paper Co., 297 B.R. 316, 321 (Bankr. S.D. Ga.

 2003) (J., Davis) (“To do otherwise risks injury to the client and to the attorney who might




                                                   37
  
 4819-5193-0745, v. 1 
Case:18-02012-EJC Doc#:26 Filed:10/29/18 Entered:10/29/18 18:30:21                        Page:38 of 41
                                                                  


 otherwise give dangerously erroneous advice.”)36, 37

               The relief Plaintiffs seek also clearly violates the strong public policy that favors the

 finality of judgments, settlements, and orders of the court. See, e.g. Bonar v. Dean Witter

 Reynolds, Inc., 835 F.2d 1378, 1383 (11th Cir. 1988) (“strong policy favoring the finality of awards

 and judgments”); Rubens v. Ellis, 202 F.2d 415, 418 (5th Cir. 1953) (“the finality of judgments as

 a matter of public policy” is that “the end that controversies once decided shall remain in repose”);

 Gaines v. Wren, 34 F.R.D. 220, 221 (N.D. Ga. 1963) (“ It is the policy of the law to protect the

 finality of judgments not only for the benefit of the litigants but in the public interest in the

 expeditious disposition of litigation.”); see also Matter of Munford, Inc., 97 F.3d 449, 455 (11th

 Cir. 1996) (public policy strongly favors pretrial settlement in all types of litigation but especially

 bankruptcy cases).

               Granting Plaintiffs’ request to rewrite the injunction would frustrate the important

 bankruptcy policy of a “prompt and effectual administration and settlement of the [debtor's]

 estate.” Katchen v. Landy, 382 U.S. 323, 328 (1966) (quoting Ex parte Christy, 44 U.S. 292, 312

 (1845)); see also Celotex Corp. v. Edwards, 514 U.S. 300, 308 (1995) (noting that Congress


                                                             
 36
    See also Bank of America v. Lehman Brothers Holdings Inc. (In re Lehman Brothers Holdings
 Inc.), 439 B.R. 811, 837 (Bankr. S.D.N.Y. 2010) (Given that “BOA acted with the advice of
 experienced and sophisticated counsel,” the court assumes that it was “fully informed regarding
 the untested, uncertain and extremely aggressive legal position that it was advancing and the risks
 it was thereby assuming. BOA, in the Court’s view, had a responsibility to approach the setoff
 issue with far more restraint than was shown here, and the Court believes that the actions taken
 were surprising and, quite frankly, disappointing for a leading financial institution that should care
 a great deal about its reputation.”); In re Steward, 338 B.R. 654, 662 (Bankr. D.N.J. 2006) (entering
 sanctions and quoting Durango).36 In light of this, it would be against public policy to give the
 Court’s blessing to Plaintiffs flouting the express terms of the SIA Consent Injunction.
 37
    In the analogous situation of a stay violation, some courts have found that parties have an
 obligation to “cooperate in the spirit of professionalism” and must engage in “reasonable efforts”
 to resolve purported violations of the stay prior to filing a motion to enforce the stay. In re Briskey,
 258 B.R. 473, 480 (Bankr. M.D. Ala. 2001). Here, Plaintiffs could have—but did not—raise these
 issues with counsel for the Defendant prior to filing their Complaint or Motion. 


                                                                38
  
 4819-5193-0745, v. 1 
Case:18-02012-EJC Doc#:26 Filed:10/29/18 Entered:10/29/18 18:30:21                     Page:39 of 41
                                                    


 granted bankruptcy courts with comprehensive jurisdiction so “they might deal efficiently and

 expeditiously” with bankruptcy matters (quoting Pacor, Inc. v. Higgins, 743 F.2d 984, 994 (3d

 Cir. 1984))). Indeed, the very first bankruptcy rule provides that the “rules should be construed to

 “secure the just, speedy, and inexpensive determination of every case and proceeding.”) See Fed.

 R. Bank. P. 1001 (emphasis added).

          As such, the entry of an injunction in this case would necessarily disserve the public’s

 interest.

                                          CONCLUSION

          For the reasons discussed above, each of the four factors weigh in favor of finding that a

 preliminary injunction is not warranted, and Plaintiffs have failed to carry their burden to

 demonstrate that they are entitled to an injunction.




                                                  39
  
 4819-5193-0745, v. 1 
Case:18-02012-EJC Doc#:26 Filed:10/29/18 Entered:10/29/18 18:30:21                   Page:40 of 41
                                                  


          WHEREFORE, The Liquidation Trustee respectfully requests that the Court (i) deny the

 Motion and (ii) grant such other and further relief as the Court may deem just and proper.

 Dated: October 29, 2018


                                              James L. Drake, Jr.
                                              Georgia Bar No. 229250
                                              James L. Drake, Jr., P.C.
                                              7 East Congress Street, Suite 901
                                              Savannah, GA 31412
                                              (912) 790-1533 Telephone



                                                     /s/ Robert M.D. Mercer
                                              Robert M.D. Mercer
                                              Georgia Bar No. 502317
                                              SCHULTEN WARD TURNER & WEISS LLP
                                              260 Peachtree Street NW, Suite 2700
                                              Atlanta, Georgia 30303
                                              (404) 688-6800 Telephone
                                              (404) 688-6840 Facsimile

                                              Counsel for Robert H. Barnett as the
                                              Liquidation Trustee under the Sea Island
                                              Company Creditors Liquidation Trust




                                                40
  
 4819-5193-0745, v. 1 
Case:18-02012-EJC Doc#:26 Filed:10/29/18 Entered:10/29/18 18:30:21   Page:41 of 41
                                         




                                  EXHIBIT “1”




                                       41
  
 4819-5193-0745, v. 1 
